Citation Nr: 1746517	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include a depressive disorder.  

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to an initial rating in excess of 30 percent for neuropathy of the left upper extremity (previously characterized as diminished sensation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 through April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was most recently before the Board in September 2016, at which time it was remanded for additional development.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the Veteran does not meet the diagnostic criteria to establish a current diagnosis of PTSD.

2.  The Veteran's currently diagnosed degenerative disc disease (DDD) of the cervical spine was not incurred in service and is not otherwise related to it.

3.  The Veteran's left (non-dominant) upper extremity neuropathy more nearly approximates severe incomplete paralysis of the radicular nerve group.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for a cervical spine disorder, to include DDD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a 60 percent rating, but no higher, for neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304 (f); 38 C.F.R. § 4.125 (a). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO initially certified the Veteran's appeal to the Board in October 2012, and therefore, this claim is governed by DSM-IV.

The DSM-IV utilizes a multiaxial system for assessment of psychiatric disorders, with Axis I reserved for listing clinical disorders and other conditions that may be a focus of clinical attention.  See DSM-IV p. 38.  Axis II is reserved for listing personality disorder and mental retardation.  See id. at pp. 38-39.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
    Service Connection Analysis for PTSD

The Veteran essentially contends that he has PTSD that is related to service.  He reports having had nightmares of a service incident during which he was attacked by a rival drug dealer.  See May 2012 VA examination report. 

After a review of all evidence of record however, the Board finds that the weight of the evidence demonstrates that the Veteran does not meet the diagnostic criteria to establish a diagnosis of PTSD.  The only objective evidence that shows an impression of PTSD is a March 2012 letter from LifeNet Community Behavioral Healthcare.  The letter, authored by a nurse practitioner, indicates that the Veteran had been treated for PTSD, as relevant here.  The Board notes however that such impression is not accompanied by a formal mental health assessment or any reference to the Veteran's psychological symptoms that support it.  Notably, in February 2014, the Veteran was sent a development letter asking him to submit an authorization for the release of records form for private treatment records.  To date, VA has not received a response from the Veteran regarding this form or those records.  Additional attempts to obtain such information are futile.  
The remaining objective evidence of record does not support a current diagnosis of PTSD.  In this regard, VA treatment records dated in January 2005 reflect a negative screening for PTSD.  In October 2007 VA mental health notes, it was specifically indicated that the Veteran did not meet the criteria for PTSD.  In August 2013 VA mental health admission notes, the Veteran did not have military-related PTSD or non-military related PTSD.  In July 2014, the Veteran denied having PTSD.  In August 2014 VA nursing notes, a PTSD screening test was negative.  Additionally, VA examiners in May 2012, March 2014, and February 2017 interviewed the Veteran and reviewed the Veteran's claims file but did not find that he met the DSM-IV or DSM 5 criteria for a diagnosis of PTSD.  The Board particularly finds highly probative the VA examiners' finding of the Veteran not meeting the diagnostic criteria for PTSD.  The examiners had an opportunity to review the Veteran's claims file and interview the Veteran, and supported their opinions with adequate rationale. 

The weight of the probative evidence demonstrates that the Veteran does not meet the DSM criteria to establish a current diagnosis of PTSD.  Service connection for PTSD "requires medical evidence diagnosing the condition in accordance" with the criteria established in the DSM.  38 C.F.R. §§ 3.304 (f), 4.125(a).  "Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Again, in this case, the mental health professionals who have examined and treated the Veteran have provided various psychiatric diagnoses; however, none have provided a diagnosis of PTSD.  Moreover, although a nurse practitioner from LifeNet noted a diagnosis of PTSD such notation was not accompanied by any formal psychological assessment of the Veteran or reference to the diagnostic criteria the Veteran met, if any.  Accordingly, the Board finds the opinions of the nurse practitioner carries little probative weight and is ultimately outweighed by the opinions provided by mental professionals in this case. 

The Board carefully considered the Veteran's statements in which he contends that he has PTSD.  The Veteran is competent to report observable symptoms, such as depressed mood, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate psychological training and expertise, he, as a layperson, is not competent to provide an opinion on a complex medical matter, such as relating symptoms to the specific diagnostic criteria outlined in the DSM.  Jandreau, 492 F.3d 1372, 1377.  In this regard, while there is evidence of a current psychiatric disability, namely persistent depressive disorder, the weight of the probative evidence demonstrates the Veteran's psychiatric disability does not include PTSD.  

For these reasons, the Board finds that a preponderance of the evidence is against a finding of a current PTSD diagnosis, an essential criterion for establishing service connection for PTSD as outlined in 38 C.F.R. § 3.304 (f).  Accordingly, the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

		Service Connection Analysis for a Cervical Spine Disorder

The Veteran maintains that he has a neck (cervical spine) disorder as a result of service.  In a February 2009 statement, the Veteran indicated that his neck injury was as a result of a "tailgate injury on a 2 1/2 ton truck."

However, review of his service treatment records (STRs) show no evidence of any neck injuries, complaints, diagnoses, or treatment.  On a March 1977 Report of Medical Examination, conducted at service separation, clinical evaluation of the Veteran's spine was normal and there was no indication of a neck disorder.  Further, in a March 1977 Report of Medical History, completed by the Veteran at service separation, he did not report any neck problems.  He specifically checked "NO" as to having "recurrent back pain" or a "head injury."  Notably, the Veteran's STRs, including the separation examination report, are probative as to his subjective reports and their resulting objective findings, and was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

Post-service, in November 1999, the Veteran underwent a VA physical for purposes of entering a drug detoxification program and evaluation of the neck was normal.

Post-service VA treatment records also show that the Veteran has been diagnosed with DDD of the cervical spine; however, these records demonstrate that the Veteran's disorder is related to post-service injuries.  For example, in a June 2004 VA primary care note, the Veteran reported pain in the neck region that radiated to his head.  He specifically stated that he believed his neck pain was related to a fall after jumping on a trampoline 4 months ago.  He denied any other trauma or motor vehicle injury.  In an October 2007 VA treatment record, the Veteran reported increased and chronic neck pain.  He specifically stated that he sustained an injury to his neck in 2005 and had a magnetic resonance imaging scan in November 2005, which showed evidence of a diffuse disc bulge at the C5/6 discs.  The Veteran also reported a subsequent injury to the same location in March 2006.  An October 2007 VA treatment note indicated that x-rays showed DDD of the cervical spine.  Also in October 2007, a VA mental health note noted that the Veteran injured his neck in 2005 after landing on his head in a trampoline accident.  He re-injured his neck in March 2006 when a sheet rock fell on his head.  In a January 2013 VA treatment record, the Veteran reported that he was taking medication for severe pain, which was noted to be "caused by a disc herniation after he fell from a trampoline."  

The Board finds the VA treatment records to be especially probative as to the etiology of the Veteran's cervical spine disorder.  During these treatment sessions, the Veteran was receiving care for his neck pain and it is thus reasonable to assume that, had he been suffering from neck pain since service separation, he would have reported such pain to the treating doctors.  He also would have reasonably disclosed any in-service neck injury.  The Board finds that the Veteran's statements made in the course of treatment to his treating physicians have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In summary, the Veteran's statements regarding an in-service neck injury, although competent, are not credible as they are inconsistent with, and outweighed by, other evidence of record.  In this regard, the objective evidence demonstrates that the Veteran was not seen for complaints or symptoms related a neck disorder in service or for decades thereafter, despite the fact that he sought medical treatment for other ailments.  Moreover, post-service VA treatment records provide numerous notations regarding the Veteran's own reports of post-service neck injuries.  Accordingly, the Board finds the Veteran's statements not credible as to the purported in-service neck injury.
  
The remaining evidence of record does not suggest that the Veteran's cervical spine disorder was incurred in service or is otherwise related to it. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his cervical spine disorder.  The medical evidence does not indicate or suggest a relationship between the Veteran's neck disorder and service.  Further, and as discussed above, the Veteran's lay statements regarding the etiology of the cervical spine disorder are not credible.  Therefore, without evidence suggesting a nexus between the cervical spine disorder and service, a VA examination is not warranted.

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed cervical spine disorder and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Laws and Analysis for Neuropathy of the Left Hand

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO assigned a 30 percent rating for the Veteran's left hand (non-dominant) neuropathy for the entire initial rating period on appeal.  The Veteran essentially contends that a higher rating is warranted. 

The evidence here suggests that the Veteran has incomplete paralysis of the ulnar and median nerves.  

Incomplete and complete paralysis, neuritis, and neuralgia of other nerves of the upper extremities are addressed by Diagnostic Codes 8510 through 8512, 8514 through 8519, 8610 through 8612, 8614 through 8619, 8710 through 8712, and 8714 through 8719.  

The Veteran is right-handed; therefore ratings of his upper left extremity are those of the minor extremity.

Diagnostic Code 8513 provides ratings for diseases of the peripheral nerves, paralysis of all radicular groups.  A 30 percent rating is warranted for moderate, incomplete paralysis in the minor extremity; a 60 percent rating for severe, incomplete paralysis; and an 80 percent rating for complete paralysis. 38 C.F.R. § 4.124a.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating.

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a, DC 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  See 38 C.F.R. § 4.124a, DC 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, DC 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The evidence in this case includes a March 2014 VA peripheral nerves examination.  During the evaluation, the Veteran noted that if he needed to use his left hand, he held objects with this 1st-3rd fingers to avoid the pain in his 4-5th fingers.  Even setting his whole left hand on his knee made his 4-5 fingers hurt.  The examiner noted that the Veteran had "moderate" pain, paresthesia, and numbness of the left upper extremity.  Strength was normal.  There was decreased sensation to light touch on his left medial palm and 4-5 fingers, and dullness on volar aspect of his left 5th digit.  It was then indicated that the Veteran had incomplete paralysis of the left ulnar nerve that was of "moderate" severity.  The examiner also stated that the hand condition made mopping and making the bed difficult, which were tasks associated with the Veteran's job.  To grab a mop or do housekeeping, the Veteran only used his left hand 1st to 3rd fingers because his 4-5 fingers hurt too much.

In a June 2015 VA examination, it was noted that the Veteran had severe pain, paresthesia, and numbness in the left upper extremity.  Muscle strength was decreased (4/5) when gripping or pinching.  There was also some intrinsic hand atrophy and thenar atrophy.  Based on the symptoms and findings from the examination, the examiner indicated that the Veteran had incomplete paralysis of the median and ulnar nerves that was of "mild" severity.  

In the most recent February 2017 VA examination, the Veteran describes poor grip strength resulting in difficulty holding objects with his left hand.  Symptoms were noted to include left upper extremity paresthesia and numbness.  Muscle strength was slightly reduced when griping.  It was then indicated that the Veteran had incomplete paralysis of the left ulnar nerve that was of "mild" severity.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the evidence shows severe impairment associated with the upper extremity so that the criteria for a 60 percent rating for the left upper extremity under DC 8513 have been approximated for the entire period.

Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by constant pain, paresthesia, and numbness of moderate and severe severity.  Further, although the VA examinations discussed above indicated that the Veteran had, at worst, "moderate" incomplete paralysis of the ulnar and median nerves, the Veteran has demonstrated decreased muscle strength when gripping and pinching.  Some intrinsic hand atrophy and thenar atrophy is also shown.  See June 2015 VA examination report.  Notably, muscle atrophy is contemplated under Diagnostic Code 8516 for complete paralysis of the ulnar nerve (warranting a 50 percent rating for the non-dominant hand).  Additionally, the Veteran regularly uses a brace to alleviate his symptoms and has been found to have weakness, chronic pain, numbness, and tingling in the left hand with difficulty with work-related tasks, including gripping and using tools, brooms, and mops.  See e. g., March 2014 and June 2015 VA examination reports.

The Board recognizes that both the Veteran's median and ulnar nerves are affected; however, a separate rating for each nerve is prohibited as impermissible pyramiding.  38 C.F.R. § 4.14.  As noted, the application of Diagnostic Code 8513 is most favorable to the Veteran.  

Thus resolving any reasonable doubt in favor of the Veteran, the Board finds that the disability picture more closely approximates severe incomplete paralysis of all lower radicular group for the left upper extremity under Diagnostic Code 8513, and the criteria for a rating of 60 percent has been approximated for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

A rating in excess of 60 percent for peripheral neuropathy of the left upper extremity is not warranted for any period.  The VA medical examiners did not indicate that the Veteran had complete paralysis of either the ulnar or median nerve, nor does the Veteran assert so.  As such, a higher rating in excess of 60 percent is not warranted.  

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  However, neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 2017 VA psychiatric examination indicates that the Veteran is gainfully employed at a VA hospital as a painter.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not a part of this appeal.



ORDER

Service connection for PTSD is denied. 

Service connection for a cervical spine disorder is denied. 

An initial 60 percent rating, but no higher, for neuropathy of the left upper extremity is granted, subject to the laws and regulations governing monetary benefits. 

REMAND

The service connection claim for an acquired psychiatric disorder, other than PTSD, is being remanded as the VA psychiatric opinions (aside those pertinent to the claim for PTSD) obtained on remand do not sufficiently comply with the Board's remand directives of February 2014 and September 2016.

In the February 2009 claim for service connection for depression, the Veteran did not specify why he thought that his depression was related to his military service.  In his July 2010 substantive appeal, the Veteran wrote that he had severe depression as well as nightmares due to the incident when his hand was stabbed.  He also wrote that he was "unjustly removed from military service" due to his depression and nightmares.  Moreover, the evidence suggests that the Veteran's depression may be secondary to his service-connected left hand and/or bilateral hearing loss disability.  

Pursuant to the Board's September 2016 remand directives, the AOJ was instructed to obtain an addendum VA opinion that complied with the Board's prior February 2014 remand directives regarding the etiology of the Veteran's claimed psychiatric disorders.  In this regard, and as directed by the February 2014 Board remand, the examiner was to provide an opinion as to whether the Veteran's psychiatric disorders had their an onset in service or were otherwise related to service.  In providing this opinion, the examiner was asked to discuss the following evidence: (1) STRs (denying symptoms of depression, excessive worry, and nervous trouble but reporting "frequent trouble sleeping" in March 1977), (2) post-service treatment records (showing discharge due to incompatibility in 1977, a charge of possession of a controlled substance in 1978/1979, and treatment for drug addiction in 1984), and (3) the Veteran's July 2010 contention that he was "unjustly removed from military service" due to his depression and nightmares.

Moreover, the addendum opinion was to specifically address whether the Veteran's claimed psychiatric disorders were either caused or aggravated by the service-connected bilateral hearing loss disability.

A VA examination was obtained in February 2017.  The examiner diagnosed the Veteran with persistent depressive disorder.  The examiner stated the following:

"He [the Veteran] does appear to meet the criteria for a persistent depressive disorder diagnosis.  However, this condition began after his military career and cannot be tied to his military service.  His substance abuse history, loss of relationships, legal problems likely triggered this depression but again these symptoms (even by his own self-report) initiated after the service."

The AOJ returned the claims file to the same examiner in February 2017 as it found that the examiner "failed to address the pertinent evidence pointed out by the Board,
particularly the service treatment records (denying symptoms of depression, excessive worry, and nervous trouble but reporting "frequent trouble sleeping" in March 1977)."  Specifically, the AOJ indicated that the examiner had to discuss why the in-service finding was irrelevant for the Veteran's current mental conditions, and why such finding had nothing to do with the Veteran's post-service mental plight.

Regrettably, the Board finds that the May 2017 addendum opinion did not substantially comply with the Board's remand or the AOJ's instructions.  Specifically, the examiner stated the following: 

"He [the Veteran] does appear to meet the criteria for a persistent depressive disorder diagnosis.  However, this condition began after his military career and cannot be tied to his military service.  By his own admission he reported that his symptoms initiated 10 or 15 years ago when he was well out of the service.  His service records do not support the presence of depression when in the service.  His substance abuse history, loss of relationships, legal problems likely triggered this depression but again these symptoms (even by his own self-report) initiated after the service."  

The May 2017 opinion is essentially duplicative of the February 2017 opinion and did not address the Veteran's in-service symptoms regarding frequent trouble sleeping and the Veteran's lay statements.

Moreover, the February 2017 and May 2017 medical opinions did not properly address secondary service connection as the examiner simply stated that the Veteran's depression was "related" to events that occurred after his service career.  This does not adequately address the theory of aggravation.  For these reasons, a remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an additional VA psychiatric examination.  The examiner must review the entire claims file, including a complete copy of this REMAND.  The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's persistent depressive disorder was incurred in service or is otherwise related to service.  

NOTE:  In rendering this opinion the examiner should specifically address (i) the March 1977 service treatment records where the Veteran reported "frequent trouble sleeping," (ii) post-service treatment records (showing discharge due to incompatibility in 1977, a charge of possession of a controlled substance in 1978/1979, and treatment for drug addiction in 1984), (iii) the Veteran's July 2010 contention that he was "unjustly 'removed from military service" due to his depression and nightmares.

(b) Also address and reconcile the March 2014 VA examiner's statement that the Veteran's episodic anxiety and depressive features are more than likely related to the chronic polysubstance abuse.

(c)  If the Veteran's psychiatric disorder is not found to be related to service, the examiner should opine as to whether it is at least as likely as not that the Veteran's depressive disorder is caused by a service-connected disability (ies) (including neuropathy of the left hand, hearing loss, and/or tinnitus).

(d)  If the Veteran's psychiatric disorder is not found to be related to service, the examiner should opine as to whether it is at least as likely as not that the Veteran's depressive disorder is aggravated by a service-connected disability(ies) (including neuropathy of the left hand, hearing loss, and/or tinnitus).

(d)  A rationale for all opinions expressed should be provided.

2.  Then readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, remaining on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


